DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites, “the via hole” which lacks antecedent basis.  It appears claim 20 should depend from claim 19.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:


Limitations of claim 11 (While the limitations of claim 11 are shown in Fig 4, the combination of the limitations of claims 1, 5 (From which claim 11 depends) and 11 are not shown).  Applicant can either provide a new drawing showing all the limitations of claims 1, 5, and 11 or amending claim 11 to depend from claim 1.

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 7,388,748).
With respect to claim 1, Shin teaches (In Fig 2) a display module, comprising: a substrate (21) comprising a first substrate (Portion between 23 and 28) and a second substrate (Portion between 12 and 14) disposed opposite each other, and a bent substrate (Bent portion of 21) connecting the first substrate and the second substrate (See Fig 2); a driving chip (23) disposed on the first substrate and in a direction away from the second substrate (See Fig 2), the driving chip being bonded to the first substrate (23 is soldered or otherwise connected to the first substrate); a first backplane (28) disposed on the first substrate and in a direction away from the driving chip (See Fig 2); a reinforcing layer (15) disposed on the first backplane and in a direction away from the first substrate (See Fig 2); a first heat dissipation layer (13) disposed on the reinforcing layer (15, see Fig 2) and in a direction away from the first backplane (See Fig 2); a second heat dissipation layer (30) disposed between the first heat dissipation layer and the first substrate (See Fig 2, 30 is disposed between 13 at hole 131 and the first substrate), and the first heat dissipation layer (13) is connected to the second heat dissipation layer (30, see Fig 2 at 131); and a second backplane (14) disposed between 
With respect to claim 15, Shin teaches (In Fig 2) a display device, which comprises a display module, and the display module, comprising: a substrate (21) comprising a first substrate (Portion between 23 and 28) and a second substrate (Portion between 12 and 14) disposed opposite each other, and a bent substrate (Bent portion of 21) connecting the first substrate and the second substrate (See Fig 2); a driving chip (23) disposed on the first substrate and in a direction away from the second substrate (See Fig 2), the driving chip being bonded to the first substrate (23 is soldered or otherwise connected to the first substrate); a first backplane (28) disposed on the first substrate and in a direction away from the driving chip (See Fig 2); a reinforcing layer (15) disposed on the first backplane and in a direction away from the first substrate (See Fig 2); a first heat dissipation layer (13) disposed on the reinforcing layer (15, see Fig 2) and in a direction away from the first backplane (See Fig 2); a second heat dissipation layer (30) disposed between the first heat dissipation layer and the first substrate (See Fig 2, 30 is disposed between 13 at hole 131 and the first substrate), and the first heat dissipation layer (13) is connected to the second heat dissipation layer (30, see Fig 2 at 131); and a second backplane (14) disposed between the first heat dissipation layer (13) and the second substrate (Portion of 21 between 12 and 14, see Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
With respect to claims 13-14, Shin teaches the limitations of claim 1 as per the above rejection but fails to specifically teach or suggest the limitations of claims 13-14.  However it has been held that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the material of the first and second heat dissipation layers be copper since doing so would provide for a highly thermally conductive material which is easy to process and is relatively low in cost.

Allowable Subject Matter
Claims 2-12, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)